Case: 21-40427     Document: 00516299863         Page: 1     Date Filed: 04/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   April 28, 2022
                                  No. 21-40427                    Lyle W. Cayce
                                Summary Calendar                       Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adam Tello,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:19-CR-27-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Adam Tello was convicted by a jury of conspiracy to distribute and
   possess with intent to distribute 50 grams or more of methamphetamine
   (actual), and he was sentenced within the guidelines range to a 360-month
   term of imprisonment and to a five-year period of supervised release. On


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40427     Document: 00516299863           Page: 2   Date Filed: 04/28/2022




                                    No. 21-40427


   appeal, Tello argues that insufficient evidence supported his conviction and
   that his sentence should be vacated. We reject both arguments and affirm.
                                         I.
          Tello first contends that the evidence introduced to prove his guilt was
   insufficient. Because Tello moved for a judgment of acquittal, our review is
   de novo. See United States v. Rodriguez-Lopez, 756 F.3d 422, 430 (5th Cir.
   2014). We will not overturn “the jury’s verdict if a reasonable trier of fact
   could conclude from the evidence that the elements of the offense were
   established beyond a reasonable doubt, viewing the evidence in the light most
   favorable to the verdict and drawing all reasonable inferences from the
   evidence to support the verdict.” United States v. Ragsdale, 426 F.3d 765,
   770-71 (5th Cir. 2005) (internal quotation marks and citation omitted).
          To convict Tello of conspiracy to distribute methamphetamine, the
   Government had to prove (1) that there was an agreement between two or
   more persons to violate the narcotics laws; (2) that Tello knew of the
   agreement; and (3) that Tello voluntarily participated in the conspiracy. See
   United States v. Zamora, 661 F.3d 200, 209 (5th Cir. 2011). Where, as here,
   the Government seeks enhanced penalties based on drug quantity under 21
   U.S.C. § 841(b)(1)(A)(viii), “the quantity must be stated in the indictment
   and submitted to a jury for a finding of proof beyond a reasonable doubt.”
   United States v. Doggett, 230 F.3d 160, 165 (5th Cir. 2000).
          Citing Sears v. United States, 343 F.2d 139, 142 (5th Cir. 1965), Tello
   asserts that testimony of the cooperating witnesses, Daniel Wesley Torres
   and Ruben Luna, should be disregarded because, apart from them, there was
   no evidence he had a conspiratorial agreement with anyone else during the
   period alleged in the indictment. This contention is without merit as the
   evidence showed that there were many other members of the conspiracy and
   that Torres and Luna conspired with Tello prior to the periods when they




                                         2
Case: 21-40427      Document: 00516299863          Page: 3    Date Filed: 04/28/2022




                                    No. 21-40427


   were cooperating and prior to the period alleged in the indictment. See
   United States v. Valdez, 453 F.3d 25, 259-60 (5th Cir. 2006).
          Tello insists that Torres and Luna were not credible. He asserts that
   there were multiple inconsistencies in Torres’s testimony and that Luna
   initially identified another person as his source of supply. In general, this
   court will not disturb a jury’s verdict or weigh the credibility of witnesses.
   See United States v. Arledge, 553 F.3d 881, 888 (5th Cir. 2008). “[A]
   conviction may be based even on uncorroborated testimony of an accomplice
   or of someone making a plea bargain with the government, provided that the
   testimony is not incredible or otherwise insubstantial on its face.” United
   States v. Osum, 943 F.2d 1394, 1405 (5th Cir. 1991). Testimony will not be
   “declared incredible as a matter of law unless it asserts facts that the witness
   physically could not have observed or events that could not have occurred
   under the laws of nature.” Id.
          The jury was instructed that the testimony of a cooperating
   accomplice alone can be of sufficient weight to sustain a guilty verdict,
   although such testimony should be received with caution and weighed with
   great care. The jury was further instructed that it “should never convict a
   defendant upon the unsupported testimony of an alleged accomplice unless
   you believe that testimony beyond a reasonable doubt.” See Arledge, 553 F.3d
   at 888. Tello does not assert that this instruction was inadequate. See id. at
   888 n.1. Tello has not shown that Torres’s and Luna’s testimony was
   incredible as a matter of law. See Osum, 943 F.2d at 1405. Furthermore, the
   evidence showed that the offense involved more than 50 grams of
   methamphetamine (actual), as alleged in the indictment.           See Doggett,
   230 F.3d at 165. The evidence was sufficient to support Tello’s conviction.




                                          3
Case: 21-40427      Document: 00516299863           Page: 4     Date Filed: 04/28/2022




                                     No. 21-40427


                                          II.
          Tello raises two sentencing issues: (A) whether the district court erred
   in increasing the offense level by two levels pursuant to U.S.S.G.
   § 2D1.1(b)(5) for importation of methamphetamine and (B) whether the
   district court erred in increasing the offense level by two levels pursuant to
   § 2D1.1(b)(1) because a dangerous weapon was possessed. We engage in a
   bifurcated review of the sentence imposed by a district court. See Gall
   v. United States, 552 U.S. 38, 51 (2007). We first consider whether the court
   committed a “‘significant procedural error,’ such as miscalculating the
   advisory Guidelines range.” United States v. Odom, 694 F.3d 544, 547 (5th
   Cir. 2012) (citation omitted). If there is no procedural error, or if any such
   error is harmless, we “may proceed to the second step and review the
   substantive reasonableness of the sentence imposed for an abuse of
   discretion.” Id. A district court’s interpretation and application of the
   Guidelines is subject to de novo review, while factual findings are reviewed
   for clear error. United States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013). “A
   factual finding is not clearly erroneous if it is plausible in light of the record
   read as a whole.” United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir.
   2016) (internal quotation marks and citation omitted).
          Under § 2D1.1(b)(5), a defendant’s offense level is increased by two
   levels if the methamphetamine was imported and the defendant did not
   receive a mitigating role adjustment. § 2D1.1(b)(5). For the enhancement to
   apply, the Government must show by a preponderance of the evidence that
   the offense involved the importation of methamphetamine. United States v.
   Arayatanon, 980 F.3d 444, 452 (5th Cir. 2020), cert. denied, 142 S. Ct. 378
   (2021). There is no scienter requirement, and it is not necessary to show that
   the defendant knew that the methamphetamine was imported. See id.




                                           4
Case: 21-40427     Document: 00516299863           Page: 5   Date Filed: 04/28/2022




                                    No. 21-40427


          Although knowledge is not required, the Government asserts
   correctly that Tello’s own statements, corroborated by Torres’s testimony,
   show that he knew that the methamphetamine was imported. The evidence
   provided an ample basis for imposition of the importation enhancement. See
   Arayatanon, 980 F.3d at 452. Clear error has not been shown. See Gomez-
   Valle, 828 F.3d at 327.
          Under § 2D1.1(b)(1), two levels are added to a defendant’s offense
   level if a dangerous weapon was possessed. § 2D1.1(b)(1). The Government
   has the burden of proving by a preponderance of the evidence that the
   defendant possessed the weapon and may do so by showing that there was a
   temporal and special relationship between the weapon, the drug trafficking
   activity, and the defendant establishing that the defendant personally
   possessed the weapon. United States v. Ruiz, 621 F.3d 390, 396 (5th Cir.
   2010). If that burden is met, the burden shifts to the defendant to show that
   it was clearly improbable that the weapon was connected with the offense.
   Id. at 396.
          Torres and Luna both testified that Tello accepted guns as payment
   for methamphetamine. This court has applied this enhancement in barter
   cases. See United States v. Glenn, No. 93-4311, 1994 WL 24871, 6 (5th Cir.
   Jan. 10, 1994) (unpublished); see, e.g., United States v. Harris, 829 F. App’x
   64, 65 (5th Cir. 2020), cert. denied, 141 S. Ct. 1124 (2021); United States v.
   Davis, 193 F. App’x 316, 318 (5th Cir. 2006). The testimony of Torres and
   Luna was sufficient to prove by a preponderance of the evidence that
   weapons were possessed by Tello in connection with the offense. See
   § 2D1.1, comment. (n.12); Ruiz, 621 F.3d at 396. The district court did not
   clearly err in making this finding. See Gomez-Valle, 828 F.3d at 327.




                                         5
Case: 21-40427     Document: 00516299863           Page: 6   Date Filed: 04/28/2022




                                    No. 21-40427


          Tello has not rebutted the presumption of reasonableness accorded to
   his within-guidelines sentence. See United States v. Alonzo, 435 F.3d 551, 554
   (5th Cir. 2006). The judgment is AFFIRMED.




                                         6